
	
		I
		112th CONGRESS
		2d Session
		H. R. 4299
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. McNerney (for
			 himself and Mr. Runyan) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to extend the
		  authority of the Secretary of Veterans Affairs to provide specially adapted
		  housing assistance to individuals residing temporarily in housing owned by a
		  family member.
	
	
		1.Short titleThis Act may be cited as the
			 Quality Housing for Veterans
			 Act.
		2.Extension of authority
			 of the Secretary of Veterans Affairs to provide specially adapted housing
			 assistance to individuals residing temporarily in housing owned by a family
			 memberSection 2102A of title
			 38, United States Code, is amended by striking December 31, 2012
			 and inserting December 31, 2014.
		
